Citation Nr: 1029239	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  07-13 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of 
a right knee injury.  


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from July 1985 to July 1989.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 RO rating decision that denied an 
increase in a 10 percent rating for residuals of a right knee 
injury.  This case was remanded by the Board in December 2008 for 
further development.  

When this matter was again before the Board in July 2009, the 
Board denied entitlement to an evaluation in excess of 10 percent 
for right knee disability.  The Veteran appealed the Board's July 
2009 decision to the United States Court of Appeals for Veterans 
Claims (Court), which in a March 2010 order, granted the parties' 
joint motion for remand, vacating the Board's July 2009 decision 
and remanding the case for compliance with the terms of the joint 
motion.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

In the joint motion for remand, dated in March 2010, the parties, 
citing the Court's decision in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), agreed that because the January 2009 VA examiner 
indicated that the Veteran right knee disability had "advanced" 
and appeared to now be "moderate in extent," the Board should 
have considered whether staged rating was appropriate.  The 
parties also agreed that the Board did not adequately address the 
evidence of functional loss due to pain in light of 38 C.F.R. 
§§ 4.40 and 4.45 and the Court's decision in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  To comply with the Court's March 2010 
order granting the parties' joint motion to remand, the Board 
finds that further development is required.  See Forcier v. 
Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to 
ensure compliance with the Court's order extends to the terms of 
the agreement struck by the parties that forms the basis of the 
joint motion to remand).  

In a July 2009 decision, the Board denied the Veteran's claim for 
a higher rating for his right knee disability.  In doing so, the 
Board found that the Veteran's right knee disability did not 
warrant a rating in excess of 10 percent for mild limitation of 
flexion under Diagnostic Code 5260.  The Board further determined 
that the Veteran's right knee disability did not warrant a 
compensable rating under Diagnostic Code 5257 or Diagnostic Code 
5258.

In July 2010 written argument, the Veteran's attorney maintains 
that his right knee disability warrants a 20 percent rating under 
Diagnostic Code 5258 based on the findings contained in the 
February 2004, January 2005 and January 2009 VA examination 
reports.

In light of the above, the Board finds that a VA examination is 
necessary to decide this claim.  In doing so, in addition to 
reporting whether the Veteran's right knee disability is 
manifested by limitation of motion of the right knee on flexion 
and extension, as well as whether the Veteran has right knee 
instability, the examiner must state whether the Veteran's right 
knee disability is manifested by dislocated sumilunar cartilage, 
and if so, whether the Veteran's right knee disability is 
productive of frequent episodes of locking, pain and effusion 
into the joint.  Further, in light of the Veteran's attorney's 
July 2010 argument that the prior VA examinations show that the 
Veteran's right knee disability was productive of dislocated 
sumilunar cartilage with frequent episodes of locking, pain and 
effusion into the joint, the Board finds that the VA examiner 
must include a retrospective medical opinion addressing whether 
the Veteran's right knee disability was productive of dislocated 
sumilunar cartilage with frequent episodes of locking, pain and 
effusion into the joint.  See Chotta v. Peake, 22 Vet. App. 80 
(2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding 
that the duty to assist may include development of medical 
evidence through a retrospective medical evaluation where there 
is a lack of medical evidence for the relevant time period).

Finally, the Board observes that the Veteran receives VA 
treatment, although apparently not for his right knee.  See 
January 2009 VA examination report.  On remand, if applicable, 
the RO must obtain any associate any records of the Veteran's VA 
care for his right knee with the claims folder.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  After obtaining any pertinent, outstanding 
records, afford the Veteran an appropriate VA 
examination to determine the nature, extent, and 
severity of his right knee disability.  The claims 
folder should be made available to and reviewed by 
the examiner.  All indicated tests, including X-
rays and range of motion studies, should be 
performed.  

The examiner should express the findings of range 
of motion studies in degrees and in relation to 
normal range of motion, and should fully describe 
any pain, weakened movement, excess fatigability, 
and incoordination present. 

To the extent possible, the examiner should express 
any functional loss in terms of additional degrees 
of limited motion of the right knee on flexion and 
extension.  

The examiner should state whether, and to what 
extent, he has instability.  

The examiner must state whether the Veteran's right 
knee disability is manifested by dislocated 
sumilunar cartilage, and if so, whether the 
Veteran's right knee disability is productive of 
frequent episodes of locking, pain and effusion 
into the joint.  

The VA examiner must also include, based on his or 
her review of the record, a retrospective medical 
opinion addressing whether the February 2004, 
January 2005 and/or January 2009 VA examination 
reports show whether Veteran's right knee 
disability was productive of dislocated sumilunar 
cartilage with frequent episodes of locking, pain 
and effusion into the joint.

All findings and conclusions should be set forth in 
a legible report.

2.  Then the RO must readjudicate the 
appeal.  In doing so, the RO must 
specifically consider whether the 
Veteran's right knee disability 
warrants a higher or separate rating 
under all pertinent Diagnostic Codes, 
to specifically include Diagnostic 
Codes 5257, 5258, 5260 and 5261, and 
whether staged rating is appropriate.  
If the benefit sought remains denied, 
the RO should issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

